NOT FOR FULL-TEXT PUBLICATION
                                   File Name: 09a0221n.06
                                    Filed: March 23, 2009

                                            No. 08-5417

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


GAIL N. GOWER,

                 Plaintiff-Appellant,
                                                      ON APPEAL FROM THE
v.                                                    UNITED STATES DISTRICT
                                                      COURT FOR THE EASTERN
GRUNDY COUNTY, TENNESSEE;                             DISTRICT OF TENNESSEE
ROBERT MEEKS, Sheriff,

            Defendants-Appellees.
__________________________________/

BEFORE:          SUHRHEINRICH, BATCHELDER and SUTTON; Circuit Judges.

       SUHRHEINRICH, Circuit Judge. Plaintiff-Appellant Gail Gower appeals from the order

of the district court granting summary judgment on her claims of age and gender discrimination and

retaliation in violation of both state and federal law. In particular, Plaintiff claims she was

wrongfully terminated based on her gender and wrongfully not hired back for the same

discriminatory reason, in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e et seq., and 42 U.S.C. § 1983. She also claims she was retaliated against, in

violation of Title VII, for refusing to administer medications, for complaining about pay practices,

and for filing two charges of discrimination with the Tennessee Human Rights Commission.

       After carefully reviewing the record, the parties’ briefs, and the applicable law,1 this Court

determines that no jurisprudential purpose would be served by a panel opinion. We therefore

       1
           The parties waived oral argument before this Court.
AFFIRM the district court’s judgment for the reasons stated in that court’s well-reasoned

memorandum and order granting Defendants’ motion for summary judgment dated August 7, 2007,

and as supplemented by the district court’s memorandum and order granting in part and denying in

part Plaintiff’s motion for reconsideration dated March 4, 2008.




                                               -2-